The defendant was put on his trial in the inferior court of Edgecombe county on an indictment for larceny, and the jury not being able to agree on a verdict, the court ordered a juror to be withdrawn and a mistrial entered. The defendant moved for his discharge, and on refusal of his motion, he appealed to the superior court, and in that court the judgment below being affirmed, an appeal was taken to this court.
It is insisted in this court that the withdrawal of a juror and a mistrial made in the inferior court before rendition of a verdict without the consent of the defendant and without *Page 576 
the finding and entry of record of the facts constituting a necessity therefor, entitled him to be discharged from being again put on trial for the same offence; and it is assigned for error in the superior court that His Honor affirmed the judgment of the court below refusing to discharge him. The point made in this case is precisely the point that was presented and decided in State v. Bass, ante, 570, and adhering to our ruling in that case, we here refer to and adopt the opinion filed as governing the present appeal. And for the reasons therein specified we hold that the discharge of the jury before verdict rested in the sound discretion of the judge presiding, and his exercise of that discretion is not reviewable by us.
There is no error. Let this be certified to the end that the case may be proceeded with according to law.
PER CURIAM.                                   No error.